Citation Nr: 0610793	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  06-01 623	)	DATE
	)
	)


THE ISSUE

Whether a February 10, 1982 Board of Veterans' Appeals 
(Board) decision that denied entitlement to a total 
disability rating based on unemployability due to service-
connected disabilities (TDIU) should be revised or reversed 
on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Fleet Reserve Association


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had active service from March 1972 to April 1975.  

The procedural history of the instant matter begins with a 
May 1975 rating decision, which granted service connection 
for sarcoidosis with an evaluation of 60 percent effective 
April 15, 1975.  Service connection and a 50 percent rating 
had also been in effect for psychiatric disability since 
October 1978.  A total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
was also granted effective April 15, 1975.  By an October 
1978 rating decision, the veteran's service-connected 
sarcoidosis was reduced to 30 percent disabling, effective 
October 3, 1978.  TDIU was continued.  However, by a February 
1981 rating decision, TDIU was discontinued effective May 1, 
1981.  The veteran appealed this decision and, in February 
1982, the Board denied entitlement to TDIU.  During this 
period of time the veteran's combined rating was 70 percent.  

A June 1985 rating decision increased the veteran's service-
connected sarcoidosis to 60 percent disabling, effective 
March 22, 1984.  A November 1986 Board decision denied, inter 
alia, an increased rating for the veteran's service-connected 
sarcoidosis and entitlement to TDIU.  

A December 1987 rating decision increased the veterans' 
service-connected sarcoidosis to 100 percent disabling, 
effective August 24, 1987.  In January 1988, the RO received 
a notice of disagreement (NOD) as to the effective dated of 
the 100 percent schedular rating.  He stated that the 
effective dated should be in 1981.  By a February 1988 rating 
decision, the effective date for the 100 percent schedular 
rating for the veteran's service-connected sarcoidosis was 
changed to May 1, 1987.  A statement of the case (SOC) was 
issued in March 1988.  In a statement by the veteran, 
received in May 1988, he reiterated that he still disagreed 
with the effective date for his 100 percent rating and also 
the determination regarding unemployability.  He asserted 
that he should be given the 100 percent rating effective the 
date he was reduced in 1981.  A substantive appeal was 
received in September 1988.  

In January 1990, the Board denied the veteran's claim for an 
effective date earlier than May 1, 1987 for a 100 percent 
rating for the  service-connected sarcoidosis.  

By a February 1991 rating decision, the RO, based on medical 
evidence changed the diagnosis of the veteran's service-
connected condition from sarcoidosis to silicosis with sleep 
apnea.  The effective date of May 1, 1987 for the 100 percent 
schedular rating remained unchanged.  

Again, by the August 25, 2004 rating decision, the RO stated 
that new and material evidence had been received to establish 
an effective date of August 4, 1986 for the assignment of the 
total rating for the veteran's service-connected silicosis 
with sleep apnea.    

In a June 2003 letter to the veteran, the RO explained to the 
veteran that the veteran's current diagnosis of silicosis 
with sleep apnea was a continuation of the originally 
service-connected sarcoidosis, and thus is effective from 
April 15, 1975.  The letter stated that if the veteran 
believed that the Board made an error in law in the January 
1990 Board decision, he could write and request a 
reconsideration.  The letter explained how to request a 
reconsideration from the Board based on clear and 
unmistakable error (CUE).  A review of the claims folder 
reveals that no such request was submitted.  The June 2003 
letter stated that, alternatively, the veteran would have to 
submit new and material evidence to reopen the claim for 
entitlement to an earlier effective date.         

In November 2005, the Board denied the claim for an effective 
date earlier than August 4, 1986 for a 100 percent schedular 
rating for the veteran's service-connected silicosis with 
sleep apnea.  In December 2005, a motion was made by the 
representative arguing that the termination of the total 
rating based on individual unemployability was clear and 
unmistakable error and it is this motion which is now before 
the Board for consideration. 




FINDINGS OF FACT

1.  In an appealed decision, dated February 2, 1981, the RO 
determined that it was not shown that the veteran was 
unemployable by reason of his service-connected disabilities 
and the veteran was informed by a notice letter dated 
February 5, 1981 that his disability rating would be reduced 
to 70 percent, effective May 1, 1981.  

2.  A February 1982 Board decision framed the issue as 
entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities and found that such was not warranted.  

3.  At the time of the February 1982 Board decision, the 
evidence did not establish actual employability by clear and 
convincing evidence, and the failure to properly apply 38 
C.F.R. §§ 3.343(c) in the February 1982 Board decision 
resulted in a clear error.


CONCLUSION OF LAW

The February 10, 1982 Board decision was clearly and 
unmistakably erroneous in failing to properly apply 38 C.F.R. 
§ 3.343(c) regarding the termination of TDIU entitlement.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1401, 
20.1403 (2005); 38 C.F.R. § 3.343(c) (1981).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  CUE

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.

At the outset, the Board states that it has accepted the 
December 2005 correspondence from the veteran's 
representative as a Motion to Revise the Board's February 10, 
1982 decision on the grounds of CUE.  

CUE is a very specific and rare kind of error.  38 C.F.R. § 
20.1403(a) (2005).  It is the kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Id.  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Id.

Any party to a final Board decision can make a motion to have 
the decision revised or reversed on grounds of CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2005).  In order to prevail on such a motion, the 
moving party must establish that there was an error in the 
Board's adjudication, and that the error was such that, had 
it not been made, the outcome of the adjudication would have 
been manifestly different.  38 C.F.R. § 20.1403(c) (2005).  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be "clear and 
unmistakable."  Id.  A disagreement with how the Board 
weighed or evaluated the facts in a particular case is not 
CUE.  Id. § 20.1403(d)(3).  Neither can CUE be established by 
virtue of VA's failure to fulfill the duty to assist.  Id. § 
20.1403(d)(2).

A CUE claim must be decided based on the record and law that 
existed at the time of the prior adjudication in question.  
38 C.F.R. § 20.1403(b).

Here, the veteran seeks revision or reversal of a February 
1982 Board decision on the grounds of CUE.  Essentially, the 
argument appears to be that the decision to discontinue the 
veteran's TDIU entitlement was not based on a determination 
that actual employability was established by clear and 
convincing evidence, as required by 38 C.F.R. § 3.343(c).  
Additionally, it seems to be argued that 38 C.F.R. § 3.344(a) 
was not complied with.  

The Board reiterates that a February 1981 rating decision 
determined that TDIU, which had been in effect since April 
15, 1975, was no longer warranted.  The February 1981 notice 
letter informed the veteran that VA had determined that his 
service-connected disabilities did not prevent substantially 
gainful employment and that his compensation would, 
therefore, be reduced to 70 percent (the combined disability 
evaluation) effective May 1, 1981.

Although the veteran appealed the termination of his TDIU 
entitlement, the February 1982 Board decision framed the 
issue on appeal as entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities.  The Board found that the service-connected 
disability picture, standing alone, did not effectively 
preclude the veteran from obtaining and retaining 
substantially gainful employment.  The Board decision did not 
address the appropriateness of the RO's reduction of the 
veteran's rating of 100 percent based on individual 
unemployability.    

The pertinent laws and regulations governing the rating of 
disabilities in effect at the time of the Board's February 
10, 1982 decision provided that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C. § 355.    
     
Regulations pertaining to reductions in disability 
evaluations in effect at the time of the February 1982 Board 
decision provided that, where the reduction in evaluation of 
a service-connected disability or employability status is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, rating action will be taken.  The 
reduction will be made effective the last day of the month in 
which a 60-day period from the date of notice to the payee 
expires.  The veteran will be notified at his latest address 
of record of the action taken and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence.  38 C.F.R. § 3.105(e) (1981).  A review 
of the record reflects that such was accomplished in the 
instant matter.    

In reducing a rating of 100 percent service-connected 
disability based on individual unemployability, the 
provisions of 38 C.F.R. § 3.105(e) were for application, but 
it was stated that caution had to be exercised in such a 
determination that actual employability was established by 
clear and convincing evidence.  See 38 C.F.R. § 3.343(c) 
(1981).  

The Board notes that 38 C.F.R. § 3.344, as in effect at the 
time of the Board's February 1982 decision, stated that 
rating agencies were to handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
VA's laws and regulations.  Examinations less full and 
complete than those on which payments were authorized or 
continued were not to be used as a basis of reduction.  
Ratings on account of diseases subject to temporary or 
episodic improvement, for example, manic depression or other 
psychotic reaction, were not to be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warranted the conclusion that sustained 
improvement has been demonstrated.  Moreover, though material 
improvement in the physical or mental condition was clearly 
reflected, the rating agency had to consider whether the 
evidence made it reasonably certain that the improvement 
would be maintained under the ordinary conditions of life.  
See 38 C.F.R. § 3.344(a) (1981).  The provisions of paragraph 
(a) applied to ratings which had continued for long periods 
at the same level (5 years or more) and did not apply to 
disabilities which had not become stabilized and were likely 
to improve.  38 C.F.R. § 3.344(c) (1981).  
 
Upon review of the evidence of record at the time of the RO 
rating action in 1981 and in the February 1982 decision, it 
is concluded that the proper regulation concerning 
termination of TDIU ratings was not applied.   Specifically, 
that a TDIU rating cannot be reduced without actual 
employability being established by clear and convincing 
evidence.  As noted above, the issue decided by the Board was 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities, 
despite the fact that the matter was on appeal from a 
February 1981 rating decision which found that the veteran's 
service-connected disabilities did not prevent substantially 
gainful employment, and, therefore, determined that TDIU was 
to be terminated.  In such a case, the issue properly before 
the Board would be whether the reduction of the veteran's 
rating (or, in this case, the termination of TDIU 
entitlement) was appropriate.  See Dofflemyer v. Derwinski, 2 
Vet. App. 277 (1992); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Neither the rating action nor the Board decision 
considered the proper standard to be applied in arriving at 
the decision.  The statement of the case issued to the 
veteran did not refer to the clear and convincing evidence 
standard of proof required to show employability had been 
regained and apparently treated the case as a new claim for a 
TDIU rating as opposed to termination of the total rating.  
The Board decision in issue cited to the doctrine of 
reasonable doubt contained in 38 C.F.R. § 3.102, but never 
cited to the regulations pertaining to termination of a TDIU 
rating nor the clear and convincing evidence standard of 
regaining employability that had to be considered.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal, which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  See 38 C.F.R. § 20.1403(c).  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  Id.  In this 
case, since the wrong regulation detailing the standard of 
proof required was applied by both the RO in 1981 and the 
Bord in 1982, the termination of benefits at that time 
constituted clear and unmistakable error and must be 
overturned.  There is nothing that can be done at this time 
to retroactively cure the defect.  Where veteran's rating has 
been reduced without observing applicable laws and 
regulation, the rating is void ab initio and must be set 
aside as not in accordance with the law.  Kitchens v. Brown 7 
Vet. App. 320, 325 (1995).     

The Board has reviewed the evidence and concludes that, but 
for the failure to properly consider 38 C.F.R. §§ 3.343(c), 
the result would have been manifestly different and the 
veteran's TDIU rating would not have been terminated.  The 
articulated standard in 38 C.F.R. § 3.343(c) for reducing a 
rating of 100 percent service-connected disability based on 
individual unemployability is actual employability 
established by clear and convincing evidence.  The Board 
stresses that such finding goes beyond a mere disagreement as 
to how the facts were weighed or evaluated, which would not 
constitute CUE.  See 38 C.F.R. § 20.1403(d)(3).  Accordingly, 
the Board finds that the February 10, 1982 Board decision 
contains CUE and the termination of the TDIU rating must be 
set aside.  


					II.  VCAA
   
There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000).  The 
U.S. Court of Appeals for Veterans Claims (Court) has noted 
that the VCAA is not applicable to all cases.  Wensch v. 
Principi, 15 Vet. App. 362 (2001) (citing Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001)).  In this case, the issue on appeal is a CUE motion, 
which must be based on the record and law that existed at the 
time of the prior adjudication in question.  38 C.F.R. § 
20.1403(b).  Therefore, a remand for application of the VCAA 
is not required.  See Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc) (VCAA not applicable to CUE claim).  


ORDER

The February 10, 1982 Board decision contains CUE and 
therefore TDIU entitlement is restored effective May 1, 1981.  
The appeal is allowed subject to the regulations governing 
the award of monetary benefits.



                       
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



